        Case 19-36767 Document 106 Filed in TXSB on 03/13/20 Page 1 of 13




                       IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE SOUTHERN DISTRICT OF TEXAS
                                  HOUSTON DIVISION

                                §
    In re:                      §                             Chapter 11
                                §
    NEWSCO INTERNATIONAL ENERGY §                             Case No. 19-36767 (DRJ)
    SERVICES USA INC.,          §
               Debtor.          §

  DEBTOR’S AMENDED EMERGENCY MOTION TO SELL EXCESS EQUIPMENT
                    FREE AND CLEAR OF LIENS

        EMERGENCY RELIEF HAS BEEN REQUESTED. A HEARING WILL BE
        CONDUCTED ON THIS MATTER ON TUESDAY, MARCH 24, 2020 AT
        1:30 PM IN COURTROOM 400, 4TH FLOOR, 515 RUSK, HOUSTON, TX
        77002. IF YOU OBJECT TO THE RELIEF REQUESTED OR YOU
        BELIEVE THAT EMERGENCY CONSIDERATION IS NOT
        WARRANTED, YOU MUST EITHER APPEAR AT THE HEARING OR
        FILE A WRITTEN RESPONSE PRIOR TO THE HEARING.
        OTHERWISE, THE COURT MAY TREAT THE PLEADING AS
        UPOPPOSED AND GRANT THE RELIEF REUQESTED.

        RELIEF IS REQUESTED NOT LATER THAN MARCH 24, 2020.

        NOW COMES Newsco International Energy Services USA, Inc., the above-captioned

Debtor and Debtor-in-Possession (“Debtor”) by and through its undersigned counsel, and files this

its Amended Emergency Motion to Sell Excess Equipment Free and Clear of Liens (the “Motion”).

In support of this Motion, the Debtor respectfully represents to this Court as follows:

                                               Background

        1.       On December 4, 2019 (the “Petition Date”), Debtor filed a voluntary petition

under Chapter 11 of the Bankruptcy Code. Debtor is operating its business and managing its

property as debtor-in-possession pursuant to 11 U.S.C. §1107(a) and §1108.




_____________________________________________________________________________________
DEBTOR’S AMENDED EMERGENCY MOTION TO SELL EXCESS EQUIPMENT – PAGE 1 OF 13
Legal\J1452\397071\4845-6441-2597.v3-3/13/20
        Case 19-36767 Document 106 Filed in TXSB on 03/13/20 Page 2 of 13




                                           Jurisdiction and Venue

        2.       This Court has jurisdiction to consider this matter pursuant to 28 U.S.C. §§ 157 and

 1334. This is a core proceeding pursuant to 28 U.S.C. §157(b). Venue is proper before this

 Court pursuant to 28 U.S.C. §§1408 and 1409.

                                               Relief Requested

        3.       Debtor seeks approval to sell or dispose of excess, obsolete and damaged

equipment located in its Casper, Wyoming warehouse free and clear of liens, pursuant to 11 USC

§§363(b) and 363(f). Time is of the essence because, absent receiving an extension from the

landlord, Debtor must vacate the premises by March 31, 2020.

        4.       Prior to the initiation of the case, Debtor leased a 32,000 square foot

office/warehouse facility in Casper, Wyoming at a cost of $32,000 a month. The facility was

historically used to store and lease downhole drilling equipment, but the continuation of that

business became unviable, and the lease is burdensome to the estate. Accordingly, Debtor has

sought and obtained this Court’s approval to reject the lease. The rejection was made effective

March 31, 2019 to give Debtor time to inventory and sell, move or dispose of the equipment, and

vacate the premises.

        5.       Debtor has completed a detailed inventory of the equipment and has moved the

valuable equipment to its Houston facility. The remainder of the equipment consists of equipment

that is uneconomical to move, has been cannibalized for parts, or is damaged or obsolete.

        6.       Debtor sold or disposed of excess, obsolete or damaged equipment in the ordinary

course of business prior to the initiation of this case. This situation involves the disposition of

equipment in connection with the shutdown of an equipment warehouse. Such equipment

contained in the warehouse is encumbered by a security agreement in favor of SouthStar Financial,

_____________________________________________________________________________________
DEBTOR’S AMENDED EMERGENCY MOTION TO SELL EXCESS EQUIPMENT – PAGE 2 OF 13
Legal\J1452\397071\4845-6441-2597.v3-3/13/20
        Case 19-36767 Document 106 Filed in TXSB on 03/13/20 Page 3 of 13




LLC to secure any shortfalls in its collection of purchased receivables pursuant to The Interim

Order Authorizing Debtor to Sell Accounts and Obtain Secured Post-Petition Financing and

Setting Final Hearing (Dkt. No. 14). So, Debtor is seeking approval to sell or dispose of the

remaining equipment in Casper free and clear of all liens pursuant to 11 USC §§363(b) and 363(f).

        7.       Debtor proposes to sell all equipment on Exhibit A for the highest cash offer

received by Debtor prior to the entry of an order approving this Motion. Debtor reached out to

Ritchie Brothers auctioneers to have them auction the equipment. Ritchie Brothers declined.

Debtor’s personnel have been reaching out to potential buyers in the area and attempting to solicit

potential offers. Casper, Wyoming is a small market, making it difficult to attract fair and

reasonable offers. Debtor reserves the right to refuse any offers if, in the Debtor’s business

judgment, it is more cost-effective to move the equipment to Houston or elsewhere for storage or

sale. For example, the costs of disassembling and moving the overhead cranes supports a sale at a

substantial discount; whereas the Debtor’s pickup truck can be transported to a different market for

sale, if necessary, and the rotors on Exhibit A can be moved to Houston if offers are insufficient.

        8.       Debtor proposes to sell all the rotors, stators and motors on Exhibit B for scrap for

a price based on weight and to dispose of any such items that cannot be sold for scrap. The motors

have already been cannibalized for spare parts, while the rotors and stators are at the end of their

useful life. As a result, the items set forth on Exhibit B have no value above scrap value.

        9.       If Debtor is unable to sell any of the items on Exhibits A and B, and or the cost of

moving them is not cost-effective, in the Debtor’s business judgment, Debtor proposes to discard

such items.

        WHEREFORE, Debtor respectfully requests that the Court grant the relief requested

herein and such other and further relief as it deems just and proper.

_____________________________________________________________________________________
DEBTOR’S AMENDED EMERGENCY MOTION TO SELL EXCESS EQUIPMENT – PAGE 3 OF 13
Legal\J1452\397071\4845-6441-2597.v3-3/13/20
        Case 19-36767 Document 106 Filed in TXSB on 03/13/20 Page 4 of 13




                                               Respectfully submitted,

                                               By: /s/ Stephen A. Roberts
                                               STEPHEN A. ROBERTS
                                               stephen.roberts@clarkhillstrasburger.com
                                               CLARK HILL STRASBURGER
                                               720 Brazos, Suite 700
                                               Austin, TX 78701
                                               (512) 499-3624- Telephone

                                               HERBERT J. GILLES
                                               herbert.gilles@clarkhillstrasburger.com
                                               CLARK HILL STRASBURGER
                                               901 Main Street, Suite 6000
                                               Dallas, TX 75202
                                               (214) 651-2167-Telephone

                                               ATTORNEYS FOR DEBTOR NEWSCO
                                               INTERNATIONAL ENERGY SERVICES
                                               USA, INC.




_____________________________________________________________________________________
DEBTOR’S AMENDED EMERGENCY MOTION TO SELL EXCESS EQUIPMENT – PAGE 4 OF 13
Legal\J1452\397071\4845-6441-2597.v3-3/13/20
        Case 19-36767 Document 106 Filed in TXSB on 03/13/20 Page 5 of 13




                                      CERTIFICATE OF SERVICE

       The undersigned does hereby certify that a true and correct copy of the foregoing Amended
Motion was served via CM/ECF to all parties entitled to such notice, and via U.S. first class mail or
email to the parties listed below, as indicated, on March 13, 2020:

Debtor:                                            Counsel for Debtor:
Newsco International                               Stephen A. Roberts
Energy Services USA Inc.                           Clark Hill Strasburger
12029 Brittmoore Park Drive                        720 Brazos, Suite 700
Houston, TX 77041                                  Austin, TX 78701
                                                   Sroberts@clarkhill.com

Herbert Gilles                                     U.S. Trustee:
Clark Hill Strasburger                             Stephen Douglas Statham
901 Main Street, Suite 6000                        Office of US Trustee
Dallas, TX 75202                                   515 Rusk, Ste 3516
hgilles@clarkhill.com                              Houston, TX 77002
                                                   stephen.statham@usdoj.gov

Internal Revenue Service                           United States Attorney, Civil Process Clerk
Centralized Insolvency Office                      1000 Louisiana Street #2300
PO Box 7346                                        Houston, TX 77002
Philadelphia, PA 19101-7346

United States Attorney General                     Texas Comptroller of Public Accounts
Department of Justice                              Revenue Accounting Division – Bankruptcy
950 Pennsylvania Avenue, N.W.                      Section
Washington, D.C. 20530                             PO Box 13528 Capitol Station
                                                   Austin, TX 78711

Texas Workforce Commission                         Wyoming Dept. of Workforce Services
TWC Building – Regulatory Integrity Division       5221 Yellowstone Rd.
101 East 15th Street                               Cheyenne, WY 82002
Austin, TX 78778

Wyoming Secretary of State                         Top Twenty Unsecured Creditors:
Business Division                                  Abaco Drilling Technologies (Basin Tek)
Herschler Building East                            713 Northpark Central, Suite 400
122 W. 25th St., Ste 101                           Houston, TX 77073
Cheyenne, WY 82002-0020                            James.hanna@abacodrilling.com
                                                   (Committee Member)




_____________________________________________________________________________________
DEBTOR’S AMENDED EMERGENCY MOTION TO SELL EXCESS EQUIPMENT – PAGE 5 OF 13
Legal\J1452\397071\4845-6441-2597.v3-3/13/20
        Case 19-36767 Document 106 Filed in TXSB on 03/13/20 Page 6 of 13




Gator Technologies                             Park City Drilling
415 Rankin Circle North                        800 North Park Central, Suite 100
Houston, TX 77073                              Houston, TX 77073
mleblanc@gatortechnologies.net                 bferguson@parkcitydt.com
(Committee Member)                             (Committee Member)

Phoenix Technology Services                    IAE International, Inc.
3610 Elkins Rd                                 13300 Stonefield Dr.
Midland, TX 79705                              Houston, TX 77014
bphillips@phxtech.com                          Dave.howe@iaeintl.com
(Committee Member)                             (Committee Member)

Hill Country Staffing Co.                      B&T Rentals
501 S. Austin Avenue, Suite 1310               PO Box 80962
Georgetown, TX 78626                           Lafayette, LA 70598-0962
Deanna.miller@hillcountrystaffing.com          tvallot@btrentals.com
rshannon@bn-lawyers.com

Moore’s Ind. Services Ltd.                     Sniper Drilling IAE International
3333 – 23 Street N.E.                          13300 Stonefield Dr.
Calgary, Alberta T2E 6V8                       Houston, TX 77014
bcheyne@mooresind.com                          roxanne@iaeintl.com

GE Oil & Gas Compression Systems               Tycoon Oilfield Services
191 Rosa Parks St., 11th Floor                 3468 Schlager Road
Cincinnati, OH 45202                           Casper, WY 82604
Roger.kramer@cooperservices.com                cvermeulen@tycoonoilfield.com

TURNTEC                                        NOV Tuboscope XL
4820 Cleveland Street                          Hardbanding and Fabrication
Mills, WY 82604                                PO Box 51563
banderson@turntecmfg.com                       Casper, WY 82605
                                               Anthony.parker@nov.com

NOV National Oilwell Varco                     Bico Drilling Tools
7909 Parkwood Circle Dr. Bldg #2               1604 Greens Road
Houston, TX 77036                              Houston, TX 77032
Anthony.parker@nov.com                         Jay.chatha@bicodrilling.com

Salt Creek Properties LLC                      Surface Engineering Alloy Co.
(Eastland Development LLC)                     2895 46th Ave North
PO Box 2390                                    St. Petersburg, FL 33714
Casper, WY 82601                               seanl@extremecoatings.net
mthompson@mcmurry.net


_____________________________________________________________________________________
DEBTOR’S AMENDED EMERGENCY MOTION TO SELL EXCESS EQUIPMENT – PAGE 6 OF 13
Legal\J1452\397071\4845-6441-2597.v3-3/13/20
        Case 19-36767 Document 106 Filed in TXSB on 03/13/20 Page 7 of 13




Stabil Drill                                   JPI, LLC
PO Box 81548                                   4021 W 39th Street
Lafayette, LA 70598                            Casper, WY 82604
Monica.leblanc@stabildrill.com                 Palmer4021@icloud.com

Paradigm                                       Secured Lender:
5707 South 1788                                SouthStar Financial LLC
Midland, TX 79706                              c/o Lindsey W. Cooper Jr.
Phillip.garrison@paradigmdownholetools.com     The Law Offices of L.W. Cooper Jr.
                                               36 Broad Street
                                               Charleston, SC 29401
                                               lwc@lwcooper.com

Parties Requesting Notice:                     Brian A. Baker
Cynthia Castanon                               Stacy & Baker, P.C.
Stacy & Baker, P.C.                            1010 Lamar Street, Suite 550
1010 Lamar Street, Suite 550                   Houston, TX 77002
Houston, TX 77002                              Brian.baker@stacybakerlaw.com
Cynthia.castanon@stacybakerlaw.com
For National Oilwell Varco, L.P

Benjamin Lusky                                 Wells Fargo Vendor Financial Services, LLC
Gordon Lusky, LLP                              c/o Ricoh USA Program f/d/b/a IKON
3417 Mercer Street, Suite A                    Financial Services
Houston, TX 77027                              PO Box 13708
ben@gordonlusky.com                            Macon, GA 31208-3708


Montgomery County                              Michael P. Ridulfo
c/o Linebarger Goggan Blair                    Kane Russell Coleman Logan PC
& Sampson, LLP                                 5051 Westheimer Road, 10th Floor
PO Box 3064                                    Houston, TX 77056
Houston, TX 77253-3064                         mridulfo@krcl.com
Houston_bankruptcy@publicans.com
                                               Phillip P. Owens II
Maria Bartlett                                 OWENS LAW OFFICE, PC
Doré Rothberg McKay, P.C.                      6907 N.W. 122nd Street
17171 Park Row, Suite 160                      Oklahoma City, OK 73142-3903
Houston, Texas 77084                           po@owenslawofficepc.com
E-mail: mbartlett@dorelawgroup.net




_____________________________________________________________________________________
DEBTOR’S AMENDED EMERGENCY MOTION TO SELL EXCESS EQUIPMENT – PAGE 7 OF 13
Legal\J1452\397071\4845-6441-2597.v3-3/13/20
        Case 19-36767 Document 106 Filed in TXSB on 03/13/20 Page 8 of 13




Panocean, Inc. d/b/a Road Runner Express           E. Michelle Bohreer
c/o Nima Taherian                                  Pritesh Soni
701 N. Post Oak Rd., Suite 216                     Bohreer Law Firm PLLC
Houston, TX 77024                                  109 Post Oak Ln, Suite 425
Email: nima@ntaherian.com                          Houston, TX 77024
                                                   Email: michelle@bohreerlaw.com
Ted L. Walker                                      Email: pritesh@bohreerlaw.com
THE WALKER FIRM
125 N. Main                                        Justin W. R. Renshaw
P.O. Box 62                                        Renshaw PC
Jasper, TX 75951                                   2900 Weslayan, Suite 230
twalker@walker-firm.com                            Houston, TX 77027
                                                   justin@renshaw-law.com



                                               /s/ Stephen A. Roberts
                                               Stephen A. Roberts




_____________________________________________________________________________________
DEBTOR’S AMENDED EMERGENCY MOTION TO SELL EXCESS EQUIPMENT – PAGE 8 OF 13
Legal\J1452\397071\4845-6441-2597.v3-3/13/20
        Case 19-36767 Document 106 Filed in TXSB on 03/13/20 Page 9 of 13




                                                    Exhibit A
                                               Equipment to be Sold

 3/6/2020
 NBV- Net book value,
 FLV=Forced Liquidation Value per Gordon Bros Equipment Appraisal 2/21/19



 SN                           Description                                    NBV        FLV
 31525                        Overhead Crane System + Install-South Bridge   14981.8    35000
 31526                        Overhead Crane System + Install-North Bridge   15315.77   27500
 B/C Systems                  Bench/Cabinet Systems                          #N/A       1000
 B/C Systems                  Bench/Cabinet Systems                          #N/A       1000
 B/C Systems                  Bench/Cabinet Systems                          #N/A       1000
 B/C Systems                  Bench/Cabinet Systems                          #N/A       1000
 341847-13                    PORT-A-COOL FAN                                534.9      1000
 Core 6/7-9                   Stator Core tool                               1319.31    1000
 G-159876                     FORK LIFT                                      0          5000
 No SN                        3 Racks (decarberation w/induction teeth)      1739.82    500
 No SN                        4 Racks                                        1739.82    500
 NO SN                        Model 1455N 4.0 GPM 3000 PSI Hotsy             1739.82    500
 CA1687047B                   QSI-140, 30HP Compressor w/integrated dryer    #N/A       6000
 SN D11386                    GAUGEMAKER STATOR GUAGE LAPTOP                 0          1500
 SO7                          Preowned Monarch Heavy Duty Engine Lathe       3654.21    6000
 5NKGU3223DP007337            HEFTY GOOSENECK TRAILER 20K GVWR               #N/A       4000
 612259                       ROTOR GUAGE                                    638.68     1000
 612960                       ROTOR GUAGE                                    638.68     1000
 612961                       ROTOR GUAGE                                    638.68     1000
 GF13020362                   Wohler VIS 350 Video Inspection Camera         2463.15    1500
 SN D121386                   WAND                                           0          20
 31                           Oxygen Cylinder Containment Rack               #N/A       300
 319354                       Jib Crane - 1 Ton                              1017.47    TBD
 9070919                      Lathe                                          18646.34   15000
 13444890                     Dake Press                                     #N/A       TBD
 CA1687047                    Quincy Qsi-140 Compressor                      #N/A       5000
 No SN: CJZ400                Breakout Machines                              #N/A       50000
 No SN: CJZQZ-II 360          Break Out Machine                              #N/A       50000
                              2012 Dodge 2500 Crew Cab Pickup, 68,882
                              Miles
 3C6TD5HT1CG210417            4-Wheel Drive                                  #N/A       13000
 Office 072215                Furnitures & Fixtures                          26.61      #N/A

_____________________________________________________________________________________
DEBTOR’S AMENDED EMERGENCY MOTION TO SELL EXCESS EQUIPMENT – PAGE 9 OF 13
Legal\J1452\397071\4845-6441-2597.v3-3/13/20
       Case 19-36767 Document 106 Filed in TXSB on 03/13/20 Page 10 of 13




 Office 11221-001             Furnitures & Fixtures           0            #N/A
 Office 131985                Furnitures & Fixtures           6335.43      #N/A
 Office 132075                Furnitures & Fixtures           3495.91      #N/A
 Office 5418                  Furnitures & Fixtures           29.79        #N/A
 Office 5419                  Furnitures & Fixtures           15.81        #N/A
 Office 5954                  Furnitures & Fixtures           0            #N/A
 Office 6040                  Furnitures & Fixtures           0            #N/A
 Office BW901                 Furnitures & Fixtures           0            #N/A

                                                              $74,972.00   $ 230,320.00




_____________________________________________________________________________________
DEBTOR’S AMENDED EMERGENCY MOTION TO SELL EXCESS EQUIPMENT – PAGE 10 OF 13
Legal\J1452\397071\4845-6441-2597.v3-3/13/20
       Case 19-36767 Document 106 Filed in TXSB on 03/13/20 Page 11 of 13




                                            Exhibit B
                           Equipment to be Sold for Scrap or Disposed Of
        3/6/2020
 NBV- Net book value, FLV=Forced Liquidation Value per Gordon Bros Equipment Appraisal 2/21/19
 SN                Description Size Operational Status       NBV                   FLV
 NIM500270         Motor            5 Cannibalized                              0                 5630
 NIM500271         Motor            5 Cannibalized                              0                 5630
 NIM500272         Motor            5 Cannibalized                              0                 5630
 NIM500348         Motor            5 Cannibalized                              0                 5630
 NIM500349         Motor            5 Cannibalized                              0                 5630
 NIM500362         Motor            5 Cannibalized                              0                 5630
 NIM500367         Motor            5 Cannibalized                         673.49                 5630
 NIM500370         Motor            5 Cannibalized                         673.49                 5630
 NIM500372         Motor            5 Cannibalized                         673.49                 5630
 NIM500381         Motor            5 Cannibalized                              0                 5630
 NIM500384         Motor            5 Cannibalized                              0                 5630
 NIM500390         Motor            5 Cannibalized                         127.32                 5630
 NIM500394         Motor            5 Cannibalized                         127.32                 5630
 NIM500396         Motor            5 Cannibalized                         127.32                 5630
 NIM500400         Motor            5 Cannibalized                         673.49                 6750
 NIM500401         Motor            5 Cannibalized                         673.49                 6750
 NIM650253         Motor          6.5 Cannibalized                              0          #N/A
 NIM675186         Motor        6.75 Cannibalized                               0                 8720
 NIM675248         Motor        6.75 Cannibalized                    #N/A                         6210
 NIM700302         Motor            7 Cannibalized                              0                 6210
 NIM700355         Motor            7 Cannibalized                        2415.81                 6210
 NIM700356         Motor            7 Cannibalized                              0                 6210
 NIM700414         Motor            7 Cannibalized                        2415.81          #N/A
 NIM700415         Motor            7 Cannibalized                        2415.81          #N/A
 NIM700444         Motor            7 Cannibalized                   #N/A                         6210
 NIM700445         Motor            7 Cannibalized                        8449.16                 4510
 NIM700448         Motor            7 Cannibalized                       10129.17                 5400
 NIM700450         Motor            7 Cannibalized                        7407.81                 3950
 NIM800342         Motor            8 Cannibalized                         216.84                 8050
 NIM800344         Motor            8 Cannibalized                         873.62                 7500
 NIM800345         Motor            8 Cannibalized                         872.99                 7500
 NIM500276         Motor            5 Cannibalized                              0          #N/A
 NIM500294         Motor            5 Cannibalized                              0          #N/A

                                                             $   38,946.43              $169,000.00


_____________________________________________________________________________________
DEBTOR’S AMENDED EMERGENCY MOTION TO SELL EXCESS EQUIPMENT – PAGE 11 OF 13
Legal\J1452\397071\4845-6441-2597.v3-3/13/20
       Case 19-36767 Document 106 Filed in TXSB on 03/13/20 Page 12 of 13




                                        Exhibit B (cont’d)
                           Equipment to be Sold for Scrap or Disposed Of
               3/6/2020
 NBV- Net book value, FLV=Forced Liquidation Value per
 Gordon Bros Equipment Appraisal 2/21/19


                                                                     Operational
 SN                            Description     Size         Config   Status        NBV        FLV
 500679NBT880R90               Rotor                    5     6790   Junk                 0         6200
 50067NBT420R90                Rotor                    5     6790   Junk                 0         6200
 50056NR764S82EW               Stator                   5     5682   Junk           5639.66         3000
 50056NR785S83EW               Stator                   5     5683   Junk            980.96         3000
 50056NR794S83EW               Stator                   5     5683   Junk            980.96         3000
 50056NR795S83EW               Stator                   5     5683   Junk            980.96         3000
 50067NBT091S90                Stator                   5     6790   Junk            980.96         2500
 50067NBT093S90                Stator                   5     6790   Junk            980.96         2500
 50067NBT1002S90               Stator                   5     6790   Junk            980.96         2540
 50067NBT1014S9                Stator                   5     6790   Junk            980.96         3050
 50067NBT1017S9                Stator                   5     6790   Junk            980.96         3050
 50067NBT1130S9                Stator                   5     6790   Junk            980.96         2500
 50067NBT1159S9                Stator                   5     6790   Junk           3226.58         3300
 50067NBT1160S9                Stator                   5     6790   Junk           3226.58         3300
 50067NBT1168S9                Stator                   5     6790   Junk           3226.58         3300
 50067NBT1188S90               Stator                   5     6790   Junk           3226.58         3300
 50067NBT904S90                Stator                   5     6790   Junk                 0         3300
 50067NBT939S9                 Stator                   5     6790   Junk                 0         3300
 50067NBT941S9                 Stator                   5     6790   Junk                 0         3960
 50067NBT991S9                 Stator                   5     6790   Junk           2276.84         2880
 50067NBT992S9                 Stator                   5     6790   Junk                 0         3300
 50078NBT095S5                 Stator                   5     7850   Junk           1640.67         2880
 50078NBT1066S38               Stator                   5     7838   Junk           1640.67         3050
 50078NBT1067S38               Stator                   5     7838   Junk           1640.67         3050
 50078NMF925S64                Stator                   5     7864   Junk                 0         3300
 50078NR814S64                 Stator                   5     7864   Junk                 0         3300
 50078NR818S83EW               Stator                   5     7883   Junk                 0         3960
 50078NR823S64                 Stator                   5     7864   Junk                 0         3300
 50078NR882S64                 Stator                   5     7864   Junk                 0         4570
 65078NBT080S50                Stator                 6.5     7850   Junk                 0         2880
 65078NBT081S50                Stator                 6.5     7850   Junk                 0         2880
 65078NBT868S33                Stator                 6.5     7833   Junk                 0         2880

_____________________________________________________________________________________
DEBTOR’S AMENDED EMERGENCY MOTION TO SELL EXCESS EQUIPMENT – PAGE 12 OF 13
Legal\J1452\397071\4845-6441-2597.v3-3/13/20
       Case 19-36767 Document 106 Filed in TXSB on 03/13/20 Page 13 of 13




 65078NDD866S48                Stator           6.5   7848   Junk           0        2880
 65078NPV1254S29               Stator           6.5   7829   Junk           0        2880
 65078NWF078S30                Stator           6.5   7830   Junk           0        2880
 65078NWF662S30                Stator           6.5   7830   Junk           0        2880
 65078NWF762S3SL               Stator           6.5   7830   Junk           0        2880
 6508PV354S29                  Stator           6.5   7829   Junk           0        2880
 6508PV378S29                  Stator           6.5   7829   Junk           0        2880
 6508PV439S29                  Stator           6.5   7829   Junk           0        2880
 6508PV442S29                  Stator           6.5   7829   Junk           0        2880
 6508PV57S30                   Stator           6.5   7830   Junk           0        2880
 6508WE094S29                  Stator           6.5   7829   Junk           0        2880
 6508WF595S30SL                Stator           6.5   7830   Junk           0        2880
 67567NPV860S5                 Stator          6.75   6750   Junk           0        2880
 67578NBT009S50                Stator          6.75   7850   Junk           0        2880
 67578NBT1082S57               Stator          6.75   7857   Junk      726.14     #N/A
 67578NWF005S57                Stator          6.75   7857   Junk      726.14        2880
 67578NWF1201S5                Stator          6.75   7850   Junk           0        3750
 67578NWF840S5                 Stator          6.75   7850   Junk      697.81        2880
 67578NWF841S5                 Stator          6.75   7850   Junk      697.81        2880
 67578NWF843S5                 Stator          6.75   7850   Junk      697.81        2880
 80078NWF1103S4                Stator             8   7840   Junk           0        3750
 50067NBT089S9                 Stator             5   6790   Junk      980.96        2500
 50067NBT095S9                 Stator             5   6790   Junk      980.96        2500
 50067NBT997S9                 Stator             5   6790   Junk           0        3300
 50067NBT1015S9                Stator             5   6790   Junk     8805.13     #N/A
 65078NBT873S5                 Stator           6.5   7850   Junk           0     #N/A
 6508DD352S30NNM174
 2                             Stator           6.5   7830 Junk             0     #N/A
 6508PV295S30                  Stator           6.5   7830 Junk             0     #N/A
 50067NBT990S90                Stator             5        Junk       #N/A           3300
 50067NBT1097S90               Stator             5   6790 Junk       8805.13     #N/A
 67578NWF761S57                Stator          6.75   7857 Junk        726.14     #N/A

                                                                    $           $
                                                                    58,417.50   177,470.00




_____________________________________________________________________________________
DEBTOR’S AMENDED EMERGENCY MOTION TO SELL EXCESS EQUIPMENT – PAGE 13 OF 13
Legal\J1452\397071\4845-6441-2597.v3-3/13/20
